IN THE SUPREME COURT OF THE STATE OF NEVADA


                ESTEBAN HERNANDEZ,                                         No. 70205
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent.
                                                                                FILED
                                                                                 JUN 0 3 2016


                                         ORDER DISMISSING APPEAL
                                This is a pro se appeal from an order denying a postconviction
                petition for a writ of habeas corpus. Eighth Judicial District Court, Clark
                County; Eric Johnson, Judge.
                                Cause appearing, appellant's motion for a voluntary dismissal
                of this appeal is granted, and we
                                ORDER this appeal DISMISSED.

                                                           ttaLt.     j.
                                           Hardesty


                    4:2_74c1;                  J.                     Piekk (iv          ,   J.
                    ta "                                     Pickering




                cc: Hon. Eric Johnson, District Judge
                     Esteban Hernandez
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk


SUPREME COURT
        OF
     NEVADA


(0) I947A